DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The AFCP 2.0 request filed 7/20/2021 is acknowledged. The amendment narrows the scope of independent claim 19 and adds a new independent claim 39. The amendment is directed to the wet-on-wet deposition of material without any partial drying or curing occurring between the wet deposition steps. The proposed amendment would require more than 2 hours to determine patentability, and the amendment is considered under pre-pilot procedure.
	New claim 39 incorporates the claim 19 (unamended) with a cutting step and a stacking step. The limitations tie in the preamble of the formation of electric sheets into an electric core. The proposed amendment would require more than 2 hours to determine patentability, and the amendment is considered under pre-pilot procedure.
	For the purposes of appeal, the after-final amendment is not entered.
Response to Arguments
	Applicant argues that the SCHATZL-LINDER reference teaches a procuring step before subsequent wet deposition and concludes that the reference does not perform the wet-on-wet deposition “without performing a partial or complete drying of the first insulation lacquer layer”. The proposed after-final amendment is not entered and the argument is moot.
[0009]. Additional consideration is required to fully consider an untreated primer layer. The primer layer of SCHATZL-LINDER could skip a pre-curing step to exchanging expediency for a loss in adhesion. 
	Turning to claim 39, the examiner notes that the SCHATZL-LINDER reference generally teaches the fabrication of a conductive layer on a continuous sheet followed by deposition of a resin for insulation and protection. Additional search and consideration is required to incorporate the sheet into an electric core by cutting and stacking the formed sheet.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AUSTIN MURATA/Primary Examiner, Art Unit 1712